Bukwicll, J.:
The construction put upon the letter of the manager- of defendant company seems to us to be the proper one. It construes the woixls of the writer most strongly against him. He was endeavoring to induce the plaintiff to enter into a certain contract upon the representation and guaranty that the stock of his company would be worth par within a year “from date.” The danger of becoming liable on this guaranty was greater if the date of the letter was meant than it would be if the date of the completion of the work and the issuing of the stock was intended as the limit of time from which to complete the period during which the guaranteed fact would occur. Such must have been, we think, the understanding of the *227parties, and subsequent events cannot change their contract. His Honor properly excluded evidence as to the market value of the stock after the lapse of the period fixed in the letter — twelve months from its date. To 'have allowed such evidence to be introduced would have opened perhaps a wide field of investigation and discussion in regard to the causes of the decline in value, and could not possibty have aided the jury in determining the issues submitted to them. No Error.